UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6949


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MANOJ KUMAR JHA,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:12-cr-00595-ELH-1, 1:16-cv-03449-ELH)


Submitted: November 23, 2021                                Decided: November 30, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Jay Wright, Rockville, Maryland, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Manoj Kumar Jha appeals the district court’s order: (1) denying his motion for the

recusal of the district court judge, and (2) construing his Fed. R. Civ. P. 60(b) motion for

relief from judgment as an unauthorized, successive 28 U.S.C. § 2255 motion and denying

it on that basis. * Our review of the record confirms that the district court properly construed

Jha’s Rule 60(b) motion as a successive § 2255 motion over which it lacked jurisdiction

because he failed to obtain prefiling authorization from this court.           See 28 U.S.C.

§§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400. Moreover, we find no error by

the district court in denying Jha’s motion for recusal. Accordingly, we affirm the district

court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Jha’s notice of appeal and informal brief as an application to file a

second or successive § 2255 motion. Upon review, we conclude that Jha’s claims do not

meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny authorization to

file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED


       *
         A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                               2